UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7774


ARTHUR LEE SANFORD,

                Plaintiff - Appellant,

          v.

DR. N. KOLONGO, Physician; VALARIE A. GASKINS, Infectous
Disease Nurse; L. PETTY, Nurse/RN,

                Defendants – Appellees,

          and

ROY W. CHERRY, Superintendent; FIRST MEDICAL MANAGEMENT,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00348-LMB-JFA)


Submitted:   February 26, 2013              Decided:   March 15, 2013


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Sanford, Appellant Pro Se.            Kenneth     Abrams,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Arthur Lee Sanford appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Sanford v. Cherry, No. 1:11-cv-00348-LMB-JFA (E.D.

Va. Sept. 20, 2012).          We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2